DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant's arguments filed 04 March 2021 have been fully considered but they are not persuasive.
In response to the arguments that Ouchi does not disclose “the terminal receives any physical layer signaling from the base station that includes feedback time information for feeding back channel state indication information”, "receiving, by a first network device, physical layer signaling sent by a second network device, wherein the physical layer signaling indicates a first state or a second state, and wherein the physical layer signaling includes feedback time information," "obtaining, by the first network device, channel state information," "determining, by the first network device, a transmission time based on the feedback time information," and "sending, by the first network device, the channel state indication information to the second network device at the transmission time." in claim 1, "sending, by a second network device, physical layer signaling to a first network device, wherein the physical layer signaling includes feedback time information indication a transmission time," "receiving, by the second network device, channel state indication information that is sent by the first network device at the transmission time, wherein the channel state indication information indicates channel state claim 9 (Remarks dated 04 March 2021, p. 8-9), Examiner respectfully disagrees.

Ouchi discloses:
[0212] Information transmittable with the CSI includes a channel quality indicator (CQI), a rank indicator (RI), a precoding matrix indicator (PMI), and a precoding type indicator (PTI). The CQI expresses a combination of a modulation scheme and a coding rate for a single transport block transmitted with the PDSCH. The coding rate is derived from a resource amount of the PDSCH and a transport block size. 

[0213] FIG. 16 is a table illustrating examples of a modulation scheme and a coding rate corresponding to a CQI index according to the embodiment. The terminal apparatus 1 derives the CQI index which is transmitted by a downlink physical resource block group called a CSI reference resource, satisfies a condition that a single PDSCH transport block which is a combination of the modulation scheme and the transport block size corresponding to the CQI index may be received at a transport block error probability not exceeding 0.1, and has the highest value among 1 to 15 in the table of FIG. 16. When CQI index 1 does not satisfy the foregoing condition, the terminal apparatus 1 derives CQI index 0. The derived CSI is reported to the base station apparatus 3 by using the PUCCH or the PUSCH through periodic CSI reporting or aperiodic CSI reporting. 

[0214] Hereinafter, the aperiodic CSI reporting according to the invention will be described. 

[0215] The aperiodic CSI is transmitted on the PUSCH. When the uplink grant for a serving cell c in subframe n is detected and the CSI report is set to be triggered in the CSI request field included in the uplink grant, the terminal apparatus 1 performs the aperiodic CSI report using the PUSCH scheduled by the uplink grant in subframe n+k in the serving cell c. Here, k is based on a correspondence relation between subframe n in which the PDCCH/EPDCCH/PHICH illustrated in FIG. 12 is arranged and subframe n+k in which the PUSCHs corresponding to the PDCCH/EPDCCH/PHICH are arranged. However, when transmission of uplink data of the PUSCH is not indicated on the basis of the uplink grant, the terminal apparatus 1 can transmit the aperiodic CSI via the PUSCH without the uplink data. 

[0241] On the other hand, the base station apparatus 3 can determine the subframe set in which the uplink data is initially transmitted based on the timing at which the uplink data is received from the terminal apparatus 1. Further, the base station apparatus 3 can specify the subframe set of the subframes in which the CSI/PMI is received on the basis of the transmission timing of the uplink grant making the CSI request to the terminal apparatus 1. That is, when the base station apparatus 3 transmits the CSI request, the base station apparatus 3 can specify the initial transmission or the retransmission of the uplink data with the CQI/PMI in the PUSCH, and specify the appropriate value of the offset which is used for the terminal apparatus 1 to calculate the number of modulation symbols of the CQI/PMI according to the combination of the subframe set used for the initial transmission of the uplink data and the subframe set used for the current retransmission of the uplink data at the time of the retransmission of the uplink data. Accordingly, when the base station apparatus 3 transmits the CSI request using a plurality of bits and designates the value of the offset according to the combination of the plurality of bits, the terminal apparatus 1 can configure the value of the offset without dependence on the kinds of subframe sets at the time of the initial transmission and the retransmission of the uplink data.

	As seen above (and rejections under 35 U.S.C. §103 regarding claims 1, 9 and 17 below), Ouchi discloses a base station transmits a CSI request in a uplink grant message via a physical downlink message to a terminal, wherein the CSI request includes scheduling information to indicate CSI reporting time, wherein the CSI request specifies initial transmission or retransmission of the uplink data with CQI, wherein the CSI information includes CQI, and the terminal transmits the CSI information at scheduled time.
	Therefore, Ouchi discloses “receiving, by a first network device, physical layer signaling sent by a second network device, wherein the physical layer signaling indicates a first state or a second state, and wherein the physical layer signaling includes feedback time information”, “obtaining, by the first network device, channel state information; generating, by the first network device, channel state indication information”, “determining, by the first network device, a transmission time based on the feedback time information; and sending, by the first network device, the channel state indication information to the second network device at the transmission time.” as recited in claim 1 (and similarly recited in claim 17), and “sending, by a second network device, physical layer signaling to a first network device, wherein the physical layer signaling includes feedback time information indication a transmission time; receiving, by the second network device, channel state indication information that is sent by the first network 
	Therefore, the above argued features read upon Ouchi.

Applicant’s remaining arguments with respect to claim(s) 1, 7, 8, 9, 13, 15-17 and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 8, 17 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
in response to the physical layer signaling indicating the first state, generating the channel state indication information comprising an absolute value of the channel state information; and in response to the physical layer signaling indicating the first state, generating the channel state indication information comprising an offset value of the channel state information relative to reference channel state information” (emphasis added), and claim 17 recites similar limitations.
Claim 1 appears to recite in response to the physical layer signaling indicating the first state, generate the channel state indication information comprising an absolute value of the channel state information and generate the channel state indication information comprising an offset value of the channel state information. However, in accordance with original disclosure, the absolute value and the offset value are generated for different states. For example, in paragraph 56 of specification dated 25 October 2019, “If the physical layer signaling is the first state, the channel state indication information may include the offset value of the obtained channel state information relative to the reference channel state information; and/or if the physical layer signaling is the second state, the channel state indication information may include the absolute value of the obtained channel state information” (emphasis added, see also paragraphs 8, 19, 71, 73, 104, 115, 126, 146 and 159 for similar disclosure). The original disclosure fail to provide support for “in response to the physical layer signaling indicating the first state, generating the channel state indication information comprising an absolute value of the channel state information; and in response to the physical layer signaling indicating the first state, generating the channel state indication information comprising an offset value of the channel state information relative to reference channel state information” as recited in claim 1, 

Dependent claims 7, 8 and 21-25 depend in claim 1, which inherit the deficiencies of claim 1, and therefore are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 7, 8, 9, 13, 15, 16, 21, 23, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 2016/0066282 A1, hereinafter Ouchi) in view of Zirwas et al. (US 2012/0218953 A1, hereinafter Zirwas).

Regarding claims 1 and 17, Ouchi discloses a method (Abstract) and an apparatus (first network device of claim 1) (Abstract, paragraph 259 and Fig. 19, terminal apparatus), the apparatus comprising: 
a transceiver (paragraph 259 and Fig. 19, a reception unit 105 and a transmission unit 107); 
at least one processor (paragraphs 259, 266 and 315, control unit or CPU); 
a non-transitory computer-readable storage medium storing a program to be executed by the at least one processor (paragraphs 266, 315 and 318, program stored in memory to be executed by CPU), the program including instructions for: 
receiving physical layer signaling sent by a second network device, wherein the physical layer signaling indicates a first state or a second state (paragraph 241, “when the base station apparatus 3 transmits the CSI request, the base station apparatus 3 can specify the initial transmission or the retransmission of the uplink data with the CQI/PMI in the PUSCH”; paragraph 72, “The PDCCH and the EPDCCH are used to carry downlink control information (DCI). The downlink control information is referred to as a DCI format. The downlink control information includes downlink grant and uplink grant”, paragraphs 65-66, PDCCH stands for Physical Downlink Control Channel (physical channel); paragraph 215, “the CSI request field included in the uplink grant”, such that the base station (second network device) transmits CSI request in a physical layer signaling indicating an initial transmission state and a retransmission state), and wherein the physical layer signaling includes feedback time information (paragraph 215, “PUSCH scheduled by the uplink grant”, wherein uplink grant (the physical layer signaling) includes the CSI request); 
obtaining channel state information; and generating channel state indication information (paragraph 213, CSI is derived by the terminal); 
determine a transmission time based on the feedback time information (paragraphs 214-215, the terminal performs aperiodic CSI report based on scheduling information, such that the terminal needs to determines transmission time to report CSI); and 
send, using the transceiver, the channel state indication information (paragraph 213, CSI is reported to the base station) at the transmission time (paragraphs 214-215, CSI reporting based on scheduling information).
Ouchi does not explicitly disclose generating channel state indication information by: in response to the physical layer signaling indicating the first state, generating the channel state indication information comprising an absolute value of the channel state information; and in response to the physical layer signaling indicating the first state, generating the channel state indication information comprising an offset value of the channel state information relative to reference channel state information.


Regarding claim 7, Ouchi in view of Zirwas discloses the limitations of claim 1 as applied above. Ouchi does not expressly disclose the reference channel state information is channel state information previously sent by the first network device.
Zirwas discloses an absolute report of channel information (reference channels state) is transmitted before delta/changes of channel information is transmitted (paragraphs 81 and 135 (i.e., “last full report”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify the method and apparatus for reporting CSI aperiodically as disclosed by Ouchi to transmit absolute report of channel state information as reference as disclosed by Zirwas to serve as basis to allow the second network device to reconstruction channel state information based on delta/changes of channel state information.

the CSI includes a channel quality indicator (CQI)”).

Regarding claim 9, Ouchi discloses a method (Abstract), comprising: 
sending, by a second network device, physical layer signaling to a first network device (paragraph 241, “when the base station apparatus 3 transmits the CSI request, the base station apparatus 3 can specify the initial transmission or the retransmission of the uplink data with the CQI/PMI in the PUSCH”; paragraph 72, “The PDCCH and the EPDCCH are used to carry downlink control information (DCI). The downlink control information is referred to as a DCI format. The downlink control information includes downlink grant and uplink grant”, paragraphs 65-66, PDCCH stands for Physical Downlink Control Channel (physical channel); paragraph 215, “the CSI request field included in the uplink grant”, such that the base station (second network device) sends CSI request in a physical layer signaling indicating an initial transmission state and a retransmission state), wherein the physical layer signaling includes feedback time information indication a transmission time (paragraph 215, “PUSCH scheduled by the uplink grant”, wherein uplink grant (the physical layer signaling) includes the CSI request); 
receiving, by the second network device, channel state indication information that is sent by the first network device at the transmission time (paragraphs 213-215, CSI information is transmitted at scheduled time), wherein the channel state indication information indicates channel state information (paragraph 212, CSI information includes channel quality indicator (CQI)), and 

Ouchi does not explicitly disclose when a time between a previous moment in which previous channel state indication information is sent and the transmission time exceeds a preset time threshold, the channel state indication information comprises an absolute value of the channel state information; and when the time between the previous moment in which the previous channel state indication information is sent and the transmission time does not exceed the preset time threshold, the channel state indication information comprises an offset value of the channel state information relative to reference channel state information.
In an analogous art, Zirwas discloses full report of channel-dependent information can be transmitted every n-th report at predetermined time, and coarse report is transmitted between transmission of full reports (paragraph 133 and Fig. 6A) and delta information (offset) can be transmitted instead of absolute coarse report to reduce overhead (paragraph 136). Therefore, Zirwas at least suggests that delta information (offset) can be transmitted between transmission of full report (absolute value) at scheduled time. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus for reporting CSI as disclosed by Ouchi to transmit offset value of channel information during between transmission of absolute value or full report of channel information as disclosed by Zirwas in order to reduce transmission overhead and thereby conserve network resources.


Zirwas discloses full reports are scheduled at predefined intervals, wherein synchronization information is provided by a network node to a mobile communication device (paragraph 61). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit timing information for reporting full channel report (i.e., absolute value) from a base station to a mobile communication device as disclosed by Zirwas to allow the terminal of Ouchi to allow the terminal to utilize the timing information to report absolute value of CSI information.

Regarding claim 15, Ouchi in view of Zirwas discloses the limitations of claim 9 as applied above. Ouch does not expressly disclose the reference channel state information is channel state information previously sent by the first network device.
Zirwas discloses an absolute report of channel information (reference channels state) is transmitted before delta/changes of channel information is transmitted (paragraphs 81 and 135 (i.e., “last full report”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify the method and apparatus for reporting CSI as disclosed by Ouchi to transmit absolute report of channel state information as reference as disclosed by Zirwas to serve as basis to allow the second network device to reconstruction channel state information based on delta/changes of channel state information. 



Regarding claim 21, Ouchi in view of Zirwas further discloses the reference channel state information is preconfigured (see Ouchi, paragraphs 213-215, CSI information is transmitted as uplink data, and since the reference channel state information is interpreted as CSI information transmitted previously/in the past, Ouchi in view of Zirwas discloses the reference channel state information being preconfigured (i.e., preconfigured for uplink transmission)).

Regarding claim 23, Ouchi in view of Zirwas further discloses the channel state information comprises: modulation and coding scheme (MCS) information (see Ouchi, paragraph 212, CSI includes channel quality indicator (CQI), wherein the CQI expresses combination of a modulation scheme and coding rate).

Regarding claim 26, Ouchi in view of Zirwas discloses the limitations of clam 9 as applied above. Ouchi does not expressly disclose a length of the preset time threshold is preconfigured.
Zirwas discloses full channel report is transmitted at predefined time interval (paragraph 133 and Fig. 6A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus for transmitting 

Regarding claim 27, Ouchi in view of Zirwas further discloses the reference channel state information is preconfigured (see Ouchi, paragraphs 213-215, CSI information is transmitted as uplink data, and since the reference channel state information is interpreted as CSI information transmitted previously/in the past, Ouchi in view of Zirwas discloses the reference channel state information being preconfigured (i.e., preconfigured for uplink transmission)).

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi in view of Zirwas as applied to claim 1 above, and further in view of Yi et al. (US 2015/0319626 A1, hereinafter Yi).

Regarding claims 24 and 25, Ouchi in view of Zirwas discloses the limitations of claim 1 as applied above. Ouchi in view of Zirwas further discloses the CSI information comprises CQI (see Ouchi, paragraph 212).
Ouchi and Zirwas do not expressly disclose the channel state information comprises: block error rate (BLER) information and power information.
In an analogous art, Yi discloses a method for performing network optimization based on downlink (DL) radio frequency (RF) information about a DL signal received by a device from a base station (Abstract), wherein DL RF status information is analyzed for network optimization (paragraph 66), and wherein the DL RF status information includes CQI and the CQI includes .

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Barbieri et al. (US 2011/0249584 A1) discloses a method and system for aperiodically reporting channels state information (Abstract), wherein a base station includes a scheduler module configured to generate CQI reporting configuration information to be sent to a UE 

Choi et al. (US 2012/0134275 A1) discloses a UE expressing channel state information as an absolute CQI for a primary resource region and as a difference (delta CQI) for a secondary resource region  from the absolute CQI (paragraphs 134-135).

Yin et al. (US 2013/0021925 A1) discloses a method for configuring coordinated multipoint (CoMP) transmission by an eNB, wherein feedback information is received from a UE (abstract). A channel state information reference signal (CSI-RS) of the CoMP transmission points in the CoMP transmission measurement set may be configured (paragraph 19). The UE measures the channel state information reference signal (CSI-RS) of a coordinated multipoint (CoMP) transmission measurement set and generate a channel state information ( CSI) report 112 of these cells based on the feedback configuration from the eNB (paragraph 52).

Zhang et al. (US 2018/0019855 A1) discloses a method for reporting CSI by UE, including: UE determining a CSI reference resource and reporting CSI on the CSI reference resource (Abstract), wherein CQI in the CSI reported by the UE may be an absolute value and/or relative value (paragraph 60), 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DANIEL LAI/            Primary Examiner, Art Unit 2645